EXHIBIT 10.3


ATHERSYS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT




        This Nonqualified Stock Option Agreement (“Agreement”) is made as of
__________ __, 20__ (the “Date of Grant”) by and between Athersys, Inc., a
Delaware corporation (the “Company”) and __________ (“Optionee”) with respect to
the grant of a nonqualified stock option by the Company to Optionee pursuant to
the Athersys, Inc. 2019 Equity and Incentive Compensation Plan (the "Plan").


1.Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, the Company hereby grants to Optionee
an Option Right (the “Option”) to purchase __________Thousand (___,000) Common
Shares (the “Option Shares”). The Option may be exercised from time to time in
accordance with the terms of this Agreement.
2.Type of Option. The Option is intended to be a nonqualified stock option and
shall not be treated as an Incentive Stock Option.
3.Option Price. The Option Shares may be purchased pursuant to this Option at a
price of __________ Dollars and __________ Cents ($__________) per Common Share,
subject to adjustment as hereinafter provided (the “Option Price”).
4.Term of Option/Agreement. The term of the Option shall commence on the Date of
Grant and, unless earlier terminated in accordance with Section 7 hereof, shall
terminate and expire automatically and without further notice ten (10) years
from the Date of Grant.
5.Right to Exercise. Subject to Section 7 and Section 10, the Option will vest
and become exercisable as provided in the attached Exhibit A, for so long as
Optionee continues to perform services for the Company or any Subsidiary. The
Option may be exercised in whole or in part. In no event shall Optionee be
entitled to acquire a fraction of one Option Share pursuant to this Option.
Optionee shall be entitled to the privileges of ownership, including dividends,
only with respect to Option Shares purchased and delivered to Optionee upon the
exercise of all or part of this Option.
6.Notice of Exercise; Payment. To the extent then exercisable, the Option may be
exercised in whole or in part by written notice to the Company stating the
number of Option Shares for which the Option is being exercised and the intended
manner of payment. The date of such notice shall be the exercise date. The
Option Price shall be payable (a) in cash or by check acceptable to the Company
or by wire transfer of immediately available funds, (b) by actual or
constructive transfer to the Company of nonforfeitable, unrestricted Common
Shares that have been owned by the Optionee for more than six (6) months prior
to the date of exercise, (c) for exercises of Options that occur more than one
(1) year following the Date of Grant, by transfer to the Company of shares or
vested Options (including Options under this Agreement) for the purchase of
NAI-1513360546v1

--------------------------------------------------------------------------------



Common Shares having a fair market value (net of the exercise price) at the time
of exercise equal to the portion of the Option Price for which such transfer is
made, or (d) by a combination of such methods of payment. The requirement of
payment in cash shall be deemed satisfied if the Optionee shall have made
arrangements satisfactory to the Company with a bank or a broker who is a member
of the National Association of Securities Dealers, Inc. to sell on the exercise
date a sufficient number of the shares being purchased so that the net proceeds
of the sale transaction will at least equal the Option Price plus payment of any
applicable withholding taxes and pursuant to which the bank or broker undertakes
to deliver the full Option Price plus payment of any applicable withholding
taxes to the Company on a date satisfactory to the Company, but not later than
the date on which the sale transaction will settle in the ordinary course of
business. As soon as practicable upon the Company’s receipt of Optionee’s notice
of exercise and payment, the Company shall direct the due issuance of the Option
Shares so purchased.
As a further condition precedent to the exercise of this Option in whole or in
part, Optionee shall comply with all regulations and the requirements of any
regulatory authority having control of, or supervision over, the issuance of the
Common Shares and in connection therewith shall execute any documents which the
Board shall in its sole discretion deem necessary or advisable.
7.Termination. This Option shall terminate on the earliest of the following
dates:
(a)Eighteen (18) months after the Optionee ceases to perform services for the
Company or a Subsidiary, if the Optionee voluntarily ceases to perform services
for the Company or a Subsidiary (including if the Optionee dies) after the
Optionee has provided less than five (5) years of total service to the Company
or a Subsidiary;
(b)Twenty-four (24) months after the Optionee ceases to perform services for the
Company or a Subsidiary, if the Optionee voluntarily ceases to perform services
for the Company or a Subsidiary (including if the Optionee dies) after the
Optionee has provided at least five (5) but less than ten (10) years of total
service to the Company or a Subsidiary;
(c)Thirty (30) months after the Optionee ceases to perform services for the
Company or a Subsidiary, if the Optionee voluntarily ceases to perform services
for the Company or a Subsidiary (including if the Optionee dies) after the
Optionee has provided at least ten (10) years of total service to the Company or
a Subsidiary; and
(d)Ten (10) years from the Date of Grant.
8.Option Nontransferable. This Option is not transferable by the Optionee
otherwise than by will or the laws of descent and distribution. In no event will
any such award granted under this Agreement be transferred for value. This
Option may be exercised, during the lifetime of the Optionee, only by Optionee,
or in the event of Optionee’s legal incapacity,
2
NAI-1513360546v1

--------------------------------------------------------------------------------



by Optionee’s guardian or legal representative acting on behalf of Optionee in a
fiduciary capacity under state law or court supervision.
9.Compliance with Law. This Option shall not be exercisable if such exercise
would involve a violation of any applicable federal, state or other securities
law.
10.Adjustments. This Option and the Option Shares subject thereto, and the other
terms and conditions of the grant evidenced by this Agreement, are subject to
mandatory adjustment, including as provided in Section 12 of the Plan.
11.Taxes and Withholding. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by the Optionee or another person under this
Agreement, the Optionee agrees that the Company will withhold any taxes required
to be withheld by the Company under federal, state, local or foreign law from
the Option Shares in an amount sufficient to satisfy the minimum statutory
withholding amount permissible (unless the Committee takes action subsequent to
the Date of Grant requiring such withholding amount to be paid by the Optionee
in cash). The Option Shares so retained shall be credited against any such
withholding requirement at the market value of such Common Shares on the date of
such withholding. In no event will the market value of the Common Shares to be
withheld pursuant to this Section 11 to satisfy applicable withholding taxes
exceed the maximum amount of taxes or other amounts that could be required to be
withheld.
12.Information. Information about the Optionee and the Optionee’s participation
in the Plan may be collected, recorded and held, used and disclosed for any
purpose related to the administration of the Plan. The Optionee understands that
such processing of this information may need to be carried out by the Company
and its Subsidiaries and by third party administrators whether such persons are
located within the Optionee’s country or elsewhere, including the United States
of America. The Optionee consents to the processing of information relating to
the Optionee and the Optionee’s participation in the Plan in any one or more of
the ways referred to above.
13.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan. The Board (or a
committee of the Board) acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the Option
hereunder.
14.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall materially adversely affect the rights of the
Optionee under this Agreement without the Optionee’s consent.
3
NAI-1513360546v1

--------------------------------------------------------------------------------



15.Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
16.Successors and Assigns. Without limiting Section 8 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Optionee, and the successors and assigns of the Company.
17.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.
18.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.
19.Notices. Any notice to the Company provided for herein shall be in writing to
the Company, marked Attention: President, and any notice to Optionee shall be
addressed to said Optionee at Optionee’s address on file with the Company at the
time of such notice. Except as otherwise provided herein, any written notice
shall be deemed to be duly given if and when delivered personally or deposited
in the United States mail, first class registered mail, postage and fees
prepaid, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).


[Remainder of page left blank intentionally]




         Executed in the name and on behalf of the Company, at 3201 Carnegie
Avenue, Cleveland, Ohio, 44115, as of the _____th day of __________, 20__.




              ATHERSYS, INC.


              ___________________________________
              Name:
4
NAI-1513360546v1

--------------------------------------------------------------------------------



              Title:


        The undersigned Optionee hereby accepts the Option evidenced by this
Nonqualified Stock Option Agreement on the terms and conditions set forth herein
and in the Plan.


Dated: __________ ___, 20__   ___________________________________
              [Insert Name]


EXHIBIT A
5
NAI-1513360546v1

--------------------------------------------------------------------------------





[Insert Name]

Vesting DateOption Shares VestingTotal Option Shares VestedPrice/Share[last
vesting date][underline][total shares][total shares]

6
NAI-1513360546v1